NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


CARLOS TRAMONTANA,                       )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-2879
                                         )
MTGLQ INVESTORS, L.P.,                   )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 3, 2019.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Carlos Tramontana, pro se.

Nicole R. Ramirez of eXL Legal, PLLC,
Saint Petersburg, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and ATKINSON, JJ., Concur.